IN THE COURT OF APPEALS OF IOWA

                                      No. 22-0651
                                  Filed June 15, 2022


IN THE INTEREST OF M.G., J.G., and L.G.,
Minor Children,

R.H., Mother,
       Appellant,

J.G., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Dubuque County, Thomas J. Straka,

Associate Juvenile Judge.



          A mother and father separately appeal from the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



          Taryn R. McCarthy of Clemens, Walters, Conlon, Runde & Hiatt, L.L.P.,

Dubuque, for appellant mother.

          Bridget L. Goldbeck of Hughes & Trannel, P.C., Dubuque, for appellant

father.

          Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

          Kristy L. Hefel, Public Defender Supervisor, Dubuque, attorney and

guardian ad litem for minor children.



          Considered by May, P.J., and Greer and Chicchelly, JJ.
                                          2


GREER, Judge.

       The mother and the father share three children—M.G., J.G., and L.G., born

in 2019, 2017, and 2016 respectively. The children were living with the mother in

June 2020 when the Iowa Department of Human Services (DHS) was alerted to

concerns of physical abuse of L.G. by the mother and use of illegal drugs around

all of the children. Though the children were returned to the mother’s care in March

2021, they were removed again that August when the mother relapsed into drug

use and stopped addressing her mental health. Following the termination of their

parental rights in April 2022, both parents appeal, but neither dispute the grounds

for termination.   Instead, they each request additional time to work toward

reunification. The father also argues termination of his parental rights is not in the

children’s best interests, and the mother also argues her bond with the children

outweighs the need for termination. Because termination of the father’s rights is

in the children’s best interests, neither parent convinced us the children can be

safely returned to their care if given six additional months, and the mother’s bond

with the children does not outweigh the need for termination, we affirm the juvenile

court’s termination of the mother’s and the father’s parental rights.

I. Facts and Background Proceedings.

       In June 2020, DHS received reports of bruising on L.G.; the mother

subsequently admitted she repeatedly spanked the child hard enough to leave the

bruises. The children were placed with a family member, and the mother began

engaging in services, including daytime and overnight visits. But, in August, while

the children were with the mother, the mother’s paramour committed an act of

domestic violence against her. There were also allegations that the mother was
                                        3


using methamphetamine and marijuana while caring for the children. All three

children tested positive for methamphetamine in September, and the mother

admitted using. The children were adjudicated children in need of assistance.

      Service providers were able to get in contact with the father, who was made

aware of the situation. At that time, he had not seen the children in about a year,

though the children’s paternal grandmother was in contact with the mother.

Services were set up for the father, but he stopped participating or responding to

providers. He was also instructed to take random drug tests; he did not comply.

      The mother participated in services and made great strides in addressing

her substance-abuse and mental-health concerns,1 so the children were returned

to her care in March 2021. But, by late April, the mother stopped going to her

counseling and substance-abuse services, including her random drug testing—

she missed tests on April 30, May 4, May 13, May 24, June 20, and June 23. When

she tested in July, the results came back positive for methamphetamine, and she

admitted she had relapsed. Family members reported the mother’s behavior was

becoming erratic and she threatened suicide several times. In early August, the

children were placed in foster care.

      In September, the father began showing an interest in engaging with

services and seeing the children again. By this point, two years had passed since

he saw them.     Once more, he missed scheduled appointments and stopped

communicating.




1 The mother has been diagnosed with bipolar disorder, generalized anxiety, post-
traumatic stress disorder, and panic disorder.
                                            4


       The mother began missing visits and failed to follow through with mental-

health or substance-abuse services. She continued to use methamphetamine and

marijuana, including with her paramour.         Her paramour committed several

additional acts of domestic violence against her between October 2021 and

January 2022.2 Two such incidents occurred in her apartment which, coupled with

her inability to pay rent, led to her eviction in November 2021. Since that time, she

has not found stable housing—she entered a number of shelters or programs that

would allow her children to stay with her but has either left by choice or been

discharged for non-compliance.3 When not in a shelter, she stayed with her

paramour or with other friends or family.

       To her credit, the mother began consistently attending mental-health

therapy in January 2022.      From that time until the termination hearing, she

attended thirteen of sixteen offered visits with the children. When the mother

attended visits, the interactions went well; she was able to supervise the children,

always came with a meal or snack for them, and they seemed happy to be with

her. Her continued inconsistency with services, though, prevented the visits from

increasing beyond supervised, two-hour sessions. As of the termination trial, the

mother had yet to complete either inpatient or outpatient treatment offered. Even

so, in the two weeks before the termination hearing, the mother entered an

unlicensed sober living community—although this center provided drug testing and


2 A no-contact order was in place between the mother and the paramour with the
mother as the protected party, but she stayed in the relationship. At the time of
the termination hearing, she sought to have the order lifted.
3 She was discharged once for not being back to the shelter by curfew. Her second

discharge occurred because of contact with her paramour in violation of the no-
contact order.
                                          5


some group meetings, it would not allow for the children to stay with her. She

admitted to use about three weeks before entering the center, but while there, her

drug tests were negative for methamphetamine and she reengaged with

substance-abuse treatment. She also found a new, full-time job as a cook. But,

her housing situation was temporary; she was five months pregnant4 with her

paramour’s child and she could not stay in the community after she gave birth.

         During this chaotic time for the children, the father was missing in action.

While for the majority of the case, the mother had a no-contact order in place

against the father, the order did not prohibit his contact with the children.5 Still,

DHS attempted to make contact with him by mail and phone to no avail. Finally,

in the fall of 2020, the father provided DHS with an address and reported he had

been sober for a year and a half. At the onset of the family’s involvement with

DHS, the father avoided services, so no drug test results confirm his sobriety.

Around September 2021, DHS began working with the father and discussing how

he could reestablish contact with the children. The father explained he was living

with his mother, looking for work, and was willing to travel to see the children. But

by the end of the month, after only a few video calls with providers and without

seeing or speaking with the children, the father stopped attending scheduled virtual

meetings. In the two days leading up to the termination hearing, the father called

the caseworker again; but, by the time of the termination hearing, it had been over

two years since his last contact with the children.




4   The mother admitted to using illegal drugs during her current pregnancy.
5   At the time of the termination hearing, the no-contact order had expired.
                                         6


       Both parents testified at the termination hearing. The father explained that

he had been homeless and without a phone or car of his own for most of the case—

he had listed his mother’s address and relied on her or friends for phone access.

At the time of the termination hearing, he had just started a new job and shared an

apartment with a friend in Illinois.     He asked for additional time to begin

participating in services. The mother also testified that, while she agreed the

children could not be returned to her at that time, she thought she could be back

on her feet in six months’ time.

       Originally, the children were placed in two separate foster homes. But, as

of the termination hearing, the children were placed together and acclimating to a

pre-adoptive home.

       The mother’s parental rights were terminated under Iowa Code

section 232.116(1)(f), (h), and (l) (2022). The father’s rights were terminated under

Iowa Code section 232.116(1)(b), (e), (f), and (h). Both now appeal.

II. Analysis.

       When reviewing a termination of parental rights, our review is de novo. In

re P.L., 778 N.W.2d 33, 40 (Iowa 2010). Neither parent challenges the grounds

for termination, so we do not discuss them. See id. Instead, the mother contends

the court should have forgone termination because of the strength of the bond

between the mother and the children or, alternatively, she should have been given

an additional six months. The father asserts termination is not in the children’s

best interests and the State should have given him an additional six months to

reunite with the children. We address the parent’s challenges in turn.
                                           7

       a. Best Interests.

       The father first argues termination is not in the children’s best interests. We

disagree.     When evaluating children’s best interests, we “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Iowa Code § 232.116(2). “[T]he legislature ‘has

significantly, and not too subtly, identified a child’s safety and his or her need for a

permanent home as the defining elements in a child’s best interests.’” In re H.S.,

805 N.W.2d 737, 748 (Iowa 2011) (citation omitted). Because the father has been

absent from his children’s lives for so long, he has demonstrated no ability to care

for or protect them for the long haul. Termination, on the other hand, affords them

an opportunity at permanency the father has not provided. See P.L., 778 N.W.2d

at 41 (“It is well-settled law that we cannot deprive a child of permanency after the

State has proved a ground for termination under section 232.116(1) by hoping

someday a parent will learn to be a parent and be able to provide a stable home

for the child.”). We agree with the juvenile court, then, that termination of the

father’s parental rights is in the children’s best interests.

       b. Additional Time.

       Both parents assert the juvenile court should have given them an additional

six months to reunite with the children. To grant a six-month extension, the court

must be able to “enumerate the specific factors, conditions, or expected behavioral

changes which comprise the basis for the determination that the need for removal

of the child[ren] from the child[ren]’s home will no longer exist at the end of the

additional six-month period.” Iowa Code § 232.104(2)(b).
                                          8


       The mother had only recently begun making progress and has not

demonstrated an ability to maintain that progress. See In re A.B., 815 N.W.2d 764,

778 (Iowa 2012) (“Insight for the determination of the child’s long-range best

interests can be gleaned from ‘evidence of the parent’s past performance for that

performance may be indicative of the quality of the future care that parent is

capable of providing.’” (citation omitted)). While we are hopeful the mother will

keep making strides, she had only a few weeks of sobriety—in a controlled living

environment—under her belt at the time of the termination hearing and had not yet

successfully completed any substance-abuse treatment. See id. at 776 (“We have

long recognized that an unresolved, severe, and chronic drug addiction can render

a parent unfit to raise children.”); In re J.B., No. 18-0696, 2018 WL 4361058, at *3

(Iowa Ct. App. Sept. 12, 2018) (“[The mother] had been participating in treatment

for two months and still lived in an inpatient treatment facility at the time of the

permanency hearing. . . . [H]er last-minute efforts are insufficient.”); In re Z.R.,

No. 17-1004, 2017 WL 4050989, at * 4 (Iowa Ct. App. Sept. 13, 2017) (“Where, as

here, ‘the parent has been unable to rise above the addiction and experience

sustained sobriety in a noncustodial setting, and establish the essential support

system to maintain sobriety, there is little hope of success in parenting.’” (citation

omitted)). Even if the children could be in the sober-living community with the

mother, she was only able to remain there for a limited time; she could not assure

the juvenile court she would have a stable home for the children to which to return.

And, when things got challenging in the past, she returned to her paramour despite

his continued violent behavior toward her and his alleged use of illegal substances.

See In re K.L., No. 17-03496, 2017 WL 2465817, at *1 (Iowa Ct. App. June 7,
                                          9


2017) (collecting cases affirming termination when the parent maintained a

domestically violent relationship). Like the juvenile court, we are not convinced the

barriers to reunification will be dismantled in six months.

       When the father was asked what he would do with an additional six months,

he stated “I was thinking maybe I could start doing some services or something.”

But, the father has already had two years to begin engaging with services. Each

time he has begun to engage with them, he has quickly dropped off. See In re

L.L., 459 N.W.2d 489, 495 (Iowa 1990) (“Parenting cannot be turned off and on

like a spigot. It must be constant, responsible, and reliable.”). This recent interest

does not convince us he is now permanently committed to parenting the children.

See In re C.B., 611 N.W.2d 489, 495 (Iowa 2000) (“A parent cannot wait until the

eve of termination, after the statutory time periods for reunification have expired,

to begin to express an interest in parenting.”). Without evidence that the children

could be returned to the father’s care if he were given extra time, we agree with

the juvenile court that a six-month extension was unwarranted.

       c. Permissive Factors.

       Finally, the mother argues the court should have invoked Iowa Code

section 232.116(3)(c), which states the court need not terminate if “[t]here is clear

and convincing evidence that the termination would be detrimental to the child at

the time due to the closeness of the parent-child relationship.” And, while it is true

that the mother clearly loves her children and that the children enjoy being with her

as well, there is not sufficient evidence that the disadvantages of terminating that

bond overwhelm the need for termination. See In re A.B., 956 N.W.2d 162, 169

(Iowa 2021) (noting, in regards to the permissive factor, that “the existence of a
                                         10

bond is not enough”); In re D.W., 791 N.W.2d 703, 709 (Iowa 2010) (stating “our

consideration must center on whether the child will be disadvantaged by

termination, and whether the disadvantage overcomes [the parent’s] inability to

provide for [the child’s] developing needs”). These young children are adoptable

and in a stable, pre-adoptive home that will keep them together and cared for; their

best interests are served by the permanency termination can provide. See A.B.,

815 N.W.2d at 778 n.8 (“[W]e concur in the juvenile court’s view that there is a

bond between [the father] and [the children], but the children’s safety, long-term

nurturing and growth, and physical, mental, and emotional needs would be better

served by termination of parental rights notwithstanding that bond.”). We therefore

agree with the juvenile court’s choice not to forgo termination under

section 232.116(3)(c).

III. Conclusion.

       Given the father’s track record and the years that have passed since any

meaningful contact with his children, termination of his parental rights is in the

children’s best interests. An additional six-month extension is not warranted for

either parent as time will not cure the reasons for termination. And, the strength

of the bond between the mother and the children does not outweigh the need for

termination.   We affirm the juvenile court’s order for termination of both the

mother’s and father’s parental rights.

       AFFIRMED ON BOTH APPEALS.